Citation Nr: 0002949	
Decision Date: 02/04/00    Archive Date: 02/10/00

DOCKET NO.  94-46 869A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to an evaluation in excess of 10 percent for 
low back pain with lumbar strain and pain of pelvis, left 
leg, and left hip, prior to May 20, 1999.  

2.  Entitlement to an evaluation in excess of 20 percent for 
low back pain with lumbar strain and pain of pelvis, left 
leg, and left hip, since May 20, 1999.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

L. Jennifer Lane, Counsel


INTRODUCTION

The veteran had active service from August 1987 to February 
1992.

The appeal arises from a rating decision dated in May 1994, 
in which the Regional Office (RO) denied service connection 
for a right eye disability and a skin rash.  At that time, 
the RO also denied an increased evaluation for the veteran's 
service connected low back disability, low back pain with 
lumbar strain and pain of pelvis, left leg, and left hip.  
The veteran subsequently perfected an appeal of that 
decision.  In March 1999, the Board of Veterans' Appeals 
(Board) denied service connection for an eye disability and a 
skin disorder and remanded the issue of entitlement to an 
increased evaluation for the veteran's service-connected low 
back disability, evaluated as 10 percent disabling at that 
time.  In a July 1999 rating decision, the RO granted a 20 
percent rating for the veteran's service-connected low back 
disability, effective May 20, 1999.  Thus, the issues 
currently on appeal are those listed on the previous page.  

In April 1999, the RO issued a statement of the case 
regarding the issues of entitlement to service connection for 
erythematosus, discoid lupus, patchy alopecia, claimed as 
infestation by lice and fleas, right eye injury and blurred 
vision, joint pain, chronic fatigue and malaise, mild 
restrictive lung disease claimed as shortness of breath, 
memory loss and diarrhea due to an undiagnosed illness as a 
result of Persian Gulf War service, as directed in the 
Board's March 1999 remand.  However, a substantive appeal was 
not received within 60 days of the issuance of that statement 
of the case.  38 U.S.C.A. § 7105 (West 1991); 38 C.F.R. 
§§ 20.200, 20.202, 20.302 (1999).  Therefore, the Board does 
not have jurisdiction of said issues.  


FINDINGS OF FACT

1.  All relevant information necessary for an equitable 
disposition of the appeal has been developed.  

2.  Prior to May 20, 1999, the veteran's service-connected 
low back disability was not productive of more than slight 
limitation of motion or slight functional impairment of the 
lumbar spine due to pain.  

3.  Prior to May 20, 1999, the veteran's service-connected 
low back disability was productive of characteristic pain on 
motion but not productive of any ascertainable muscle spasm 
on extreme forward bending and unilateral loss of lateral 
spine motion in a standing position, or severe lumbosacral 
strain manifested by listing of the whole spine to the 
opposite side, a positive Goldthwait's sign, marked 
limitation of forward bending in a standing position, loss of 
lateral motion with osteoarthritic changes, or narrowing or 
irregularity of the joint space, or some of those 
manifestations with abnormal mobility on forced motion.  

4.  Since May 20, 1999, the veteran's service-connected low 
back disability has been productive of no more than moderate 
limitation of motion of the lumbar spine or moderate 
functional impairment of the lumbar spine due to pain.  

5.  Since May 20, 1999, the veteran's service-connected low 
back disability has been productive of characteristic pain on 
motion and muscle spasm but not productive of a severe 
lumbosacral strain manifested by listing of the whole spine 
to the opposite side, a positive Goldthwait's sign, marked 
limitation of forward bending in a standing position, loss of 
lateral motion with osteoarthritic changes, or narrowing or 
irregularity of the joint space, or some of those 
manifestations with abnormal mobility on forced motion.  

6.  From May 14, 1997, to July 6, 1998, flexion of the 
veteran's left hip was limited to 30 degrees.  


CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 10 percent 
for low back pain with lumbar strain and pain of pelvis, left 
leg, and left hip, prior to May 14, 1997, are not met.  
38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. §§ 4.2, 4.7, 
4.10, 4.40, 4.45, Part 4, Diagnostic Codes 5292, 5295 (1999).  

2.  The criteria for a 20 percent evaluation for low back 
pain with lumbar strain and pain of pelvis, left leg, and 
left hip, from May 14, 1997, to July 6, 1998, are met.  
38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. §§ 4.2, 4.7, 
4.10, 4.40, 4.45, Part 4, Diagnostic Code 5252 (1999).  

3.  The criteria for an evaluation in excess of 10 percent 
for low back pain with lumbar strain and pain of pelvis, left 
leg, and left hip, from July 7, 1998, to May 19, 1999, are 
not met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. 
§§ 4.2, 4.7, 4.10, 4.40, 4.45, Part 4, Diagnostic Codes 5252, 
5292, 5295 (1999).

4.  The criteria for an evaluation in excess of 20 percent 
for low back pain with lumbar strain and pain of pelvis, left 
leg, and left hip, since May 20, 1999, are not met.  
38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. §§ 4.2, 4.7, 
4.10, 4.40, 4.45, Part 4, Diagnostic Codes 5292, 5295 (1999).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board finds that the veteran's claims for higher ratings 
are well-grounded within the meaning of 38 U.S.C.A. § 5107, 
that is, they are plausible, meritorious on their own or 
capable of substantiation.  Proscelle v. Derwinski, 2 Vet. 
App. 629 (1992); Murphy v. Derwinski, 1 Vet. App. 78 (1990).  
The Board further finds that the Department of Veterans 
Affairs (VA) has met its duty to assist in developing the 
facts pertinent to the veteran's claims.  38 U.S.C.A. § 5107.  

Disability ratings are based on schedular requirements which 
reflect the average impairment of earning capacity occasioned 
by the state of a disorder.  38 U.S.C.A. § 1155.  Separate 
rating codes identify the various disabilities.  38 C.F.R. 
Part 4.  In determining the level of impairment, the 
disability must be considered in the context of the whole 
recorded history, including service medical records.  38 
C.F.R. § 4.2.  An evaluation of the level of disability 
present must also include consideration of the functional 
impairment of the veteran's ability to engage in ordinary 
activities, including employment, and the effect of pain on 
the functional abilities.  38 C.F.R. §§ 4.10, 4.45.  
Additionally, weakness is as important as limitation of 
motion, and a part which becomes painful on use must be 
considered as seriously disabled.  38 C.F.R. § 4.40.  Also, 
where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.

The history of the service-connected low back disability may 
be briefly described.  In a rating decision dated in 
September 1992, the RO granted service connection for low 
back pain with lumbar strain and pain in the pelvis, left leg 
and left hip and assigned a 10 percent evaluation for that 
disability under the provisions of Diagnostic Code 5295 of 
the VA Schedule of Rating Disabilities, effective in February 
1992.  38 C.F.R. Part 4.  As noted above, while this appeal 
was pending, the RO granted a 20 percent rating for the 
service-connected low back disability, effective May 20, 
1999.  

Under the provisions of Diagnostic Code 5295, a 10 percent 
evaluation is warranted for lumbosacral strain where there is 
characteristic pain on motion.  A 20 percent evaluation 
requires muscle spasm on extreme forward bending and 
unilateral loss of lateral spine motion in a standing 
position.  A 40 percent evaluation requires severe 
lumbosacral strain manifested by listing of the whole spine 
to the opposite side, a positive Goldthwait's sign, marked 
limitation of forward bending in a standing position, loss of 
lateral motion with osteoarthritic changes, or narrowing or 
irregularity of the joint space.  A 40 percent evaluation is 
also warranted if only some of these manifestations are 
present if there is also abnormal mobility on forced motion.  
38 C.F.R. Part 4.  

The Board also notes that limitation of motion of the lumbar 
spine is evaluated under Diagnostic Code 5292.  Under that 
Diagnostic Code, a 10 percent evaluation is provided for 
slight limitation of motion of the lumbar spine; a 20 percent 
evaluation is provided for moderate limitation of motion of 
the lumbar spine; and a 40 percent evaluation is provided for 
severe limitation of motion of the lumbar spine.  38 C.F.R. 
Part 4.  

The veteran was afforded a VA general medical examination on 
May 14, 1997, which included examination of the lumbar spine.  
According to the examination report, there was some degree of 
limitation of motion secondary to pain.  However, flexion was 
to 90 degrees; extension backward was to 30 degrees; lateral 
flexion to the left and right was 30 degrees; and rotation to 
the left and right was to 30 degrees.  According to the 
report of a VA examination in May 1999, normal range of 
motion of the lumbar spine includes 28 to 30 degrees of 
lateral flexion, 90 degrees of forward flexion, and 28 
degrees of backward extension.  Thus, the May 1997 VA 
examination did not reveal that there was slight limitation 
of motion of the lumbar spine.  Thus, the criteria for a 10 
percent evaluation under Diagnostic Code 5292 were not met at 
that time.  

The veteran underwent another VA examination on July 7, 1998, 
and physical examination included examination of the 
musculoskeletal system.  According to the examination report, 
the veteran complained of pain on range of motion maneuvers 
of the hips and the knees but there did not appear to be 
limitation of the ranges of motion of those joints.  The 
veteran also complained of knee and back pain upon rising 
from the chair at the July 1998 VA examination.  
Additionally, on examination, the lumbar spine exhibited no 
atrophy or palpable spasm or tender points.  

Prior to May 20, 1999, the preponderance of the evidence is 
against finding that the veteran's service-connected low back 
disability was productive of muscle spasm on extreme forward 
bending and unilateral loss of lateral spine motion in a 
standing position or severe lumbosacral strain manifested by 
listing of the whole spine to the opposite side, a positive 
Goldthwait's sign, marked limitation of forward bending in a 
standing position, loss of lateral motion with osteoarthritic 
changes, or narrowing or irregularity of the joint space or 
some of those manifestations with abnormal mobility on forced 
motion.  Thus, the criteria for an evaluation in excess of 10 
percent under Diagnostic Code 5295 were not met prior to May 
20, 1999.  

Additionally, in light of the range of motion findings in May 
1997 and July 1998 and the absence of signs of functional 
impairment due to pain, such as no atrophy in July 1998, the 
Board finds that the preponderance of the evidence is against 
finding that the veteran's service-connected low back 
disability was productive of more than slight functional 
impairment due to pain prior to May 20, 1999.  38 C.F.R. 
§§ 4.40, 4.45, Part 4, Diagnostic Code 5292.  

On May 20, 1999, the veteran underwent another VA 
examination.  According to the report of that examination, 
there was objective evidence of spasm.  Thus, the criteria 
for a 20 percent evaluation under Diagnostic Code 5295 were 
met at that time.  However, X-rays in June 1998 were normal; 
and there was no probative evidence of unilateral loss of 
lateral spine motion in a standing position or severe 
lumbosacral strain manifested by listing of the whole spine 
to the opposite side, a positive Goldthwait's sign, marked 
limitation of forward bending in a standing position, loss of 
lateral motion or only some of those manifestations with 
abnormal mobility on forced motion.  Thus, the criteria for a 
rating higher than 20 percent under Diagnostic Code 5295 are 
not met.  

Also at the May 1999 VA examination, range of motion was 26 
degrees of flexion to the right, with 30 degrees being 
normal, 14 degrees of flexion to the left, with 28 degrees 
being normal, 42 degrees of forward flexion, with 90 degrees 
being normal, and 8 degrees of backward extension, with 28 
degrees being normal.  The examiner also reported that there 
was objective evidence of painful motion and that motion 
stopped when pain began.  Thus, even when there was pain on 
motion, the veteran had no more than moderate overall 
limitation of motion of the lumbar spine.  Thus, the criteria 
for an evaluation in excess of 20 percent under Diagnostic 
Code 5292 have not been met since May 20, 1999.  

Additionally, the diagnosis at the May 1999 VA examination 
was arthralgia of the lumbosacral spine with loss of function 
due to pain.  There was also objective evidence of weakness 
and tenderness on that examination.  Additionally, the 
examiner related that the veteran got in and out of the chair 
very cautiously and walked with a halting gait, using a cane.  
The veteran also wore a back corset.  The examiner also 
commented that there was weakened movement, excess 
fatigability and coordination, additional loss of range of 
motion and that pain could significantly limit functional 
ability during flare-ups or when the affected parts were 
repeatedly used with an additional loss of motion up to 5 
percent.  

Thus, an additional loss of 5 percent range of motion would 
mean approximately 25 degrees of flexion to the right, 13 
degrees of flexion to the left, 39 degrees of forward flexion 
and 7.6 degrees of backward extension during flare-ups or 
when the affected parts were repeatedly used.  Even with the 
additional 5 percent loss of motion, the veteran would have 
no more than overall moderate limitation of motion of the 
lumbar spine.  Therefore, the Board finds that an evaluation 
in excess of 20 percent for functional impairment due to pain 
is not warranted.  38 C.F.R. §§ 4.40, 4.45, Part 4, 
Diagnostic Code 5292.  

With regard to whether consideration of the provisions of 
Diagnostic Code 5293, is warranted, a VA computerized 
tomography scan (CT) was performed in December 1993.  The 
report of that scan includes an impression of lumbar spine 
within normal limits from L3 to S1 except for minimal 
posterior central disc herniation at L4-L5.  However, the VA 
examiner in May 1999 reported that no neurological 
abnormalities were detected and that the veteran's knee jerks 
were active and equal.  Nor is there any competent medical 
evidence of record attributing any neurological impairment to 
the veteran's service-connected low back disability.  
Therefore, the Board finds that consideration of Diagnostic 
Code 5293 is not warranted in this case.  

The Board notes that the May 1997 VA examiner also related 
that there was limited motion of the joints of the lower 
extremities secondary to pain.  Specifically, flexion and 
abduction of both hips was to 30 degrees.  According to Plate 
II of the VA Schedule for Rating Disabilities, which provides 
a standardized description of ankylosis and joint movement 
measurement, the standard range of motion for flexion of the 
hip is to 125 degrees and the standard range of motion for 
abduction of the hip is 45 degrees.  38 C.F.R. § 4.71.  The 
Board also notes that, under the provisions of Diagnostic 
Code 5252, flexion of the thigh limited to 45 degrees 
warrants a 10 percent evaluation; flexion of the thigh 
limited to 30 degrees warrants a 20 percent evaluation; and 
flexion of the thigh limited to 20 degrees warrants a 30 
percent evaluation.  38 C.F.R. Part 4.

The veteran has been service-connected for low back pain with 
lumbar strain and pain of pelvis, left leg, and left hip.  
Thus, left hip pain has been service-connected as part of the 
veteran's service-connected low back disability.  
Furthermore, the limitation of motion of the left hip shown 
at the May 1997 VA examination was attributed to pain.  In 
light of that evidence, the Board finds that the pertinent 
evidence currently of record is in equipoise as to whether 
there is a reasonable basis for concluding that the 
limitation of motion of the left hip shown in May 1997 was 
due to the service-connected low back disability.  Therefore, 
resolving doubt in the veteran's favor, the Board finds that 
the criteria for a 20 percent evaluation under Diagnostic 
Code 5252 were met as of May 14, 1997.  38 U.S.C.A. 
§ 5107(b).  

As discussed above, the VA examiner in July 1998 reported 
that there did not appear to be limitation of the range of 
motion of the hips.  Thus, the criteria for a compensable 
evaluation under Diagnostic Code 5252 were not met as of July 
7, 1998.  Therefore, a 20 percent evaluation under the 
provisions of Diagnostic Code 5252 is warranted for the 
period from May 14, 1997, to July 6, 1998.  

Additionally, preliminary review of the record does not 
reveal that the RO expressly considered referral of the case 
to the Chief Benefits Director or the Director, Compensation 
and Pension Service for the assignment of an extra-schedular 
rating under 38 C.F.R. § 3.321(b)(1) (1999).  This regulation 
provides that to accord justice in an exceptional case where 
the schedular standards are found to be inadequate, the field 
station is authorized to refer the case to the Chief Benefits 
Director or the Director, Compensation and Pension Service 
for assignment of an extra-schedular evaluation commensurate 
with the average earning capacity impairment.  The governing 
criteria for such an award is a finding that the case 
presents such an exceptional or unusual disability picture 
with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards.  The Court has held that the Board is precluded by 
regulation from assigning an extra-schedular rating under 38 
C.F.R. § 3.321(b)(1) in the first instance; however, the 
Board is not precluded from raising this question, and in 
fact is obligated to liberally read all documents and oral 
testimony of record and identify all potential theories of 
entitlement to a benefit under the law and regulations.  
Floyd v. Brown, 9 Vet. App. 88 (1996).  The Court has further 
held that the Board must address referral under 38 C.F.R. 
§ 3.321(b)(1) only where circumstances are presented which 
the Director of VA's Compensation and Pension Service might 
consider exceptional or unusual.  Shipwash v. Brown, 8 Vet. 
App. 218, 227 (1995).  Having reviewed the record with these 
mandates in mind, the Board finds no basis for further action 
on this question.  VAOPGCPREC. 6-96 (1996).

Finally, when after consideration of all evidence and 
material of record, there is an approximate balance of 
positive and negative evidence regarding the merits of an 
issue material to the determination of the matter, the 
benefit of the doubt in resolving such matter shall be given 
to the claimant.  38 U.S.C.A. § 5107(b).  However, for the 
reasons discussed above, the Board finds that the 
preponderance of the evidence is against the veteran's claims 
for entitlement to a rating higher than 10 percent for his 
low back disability, prior to May 14, 1997; a rating higher 
than 20 percent for that disability, from May 14, 1997, to 
July 6, 1998; a rating higher than 10 percent for that 
disability from July 7, 1998, to May 19, 1999; and a rating 
higher than 20 percent for that disability, since May 20, 
1999.  


	(CONTINUED ON NEXT PAGE)


ORDER

An evaluation in excess of 10 percent for low back pain with 
lumbar strain and pain of pelvis, left leg, and left hip, 
prior to May 14, 1997, is denied.  

A 20 percent evaluation for low back pain with lumbar strain 
and pain of pelvis, left leg, and left hip, effective from 
May 14, 1997 to July 6, 1998, is granted, subject to the 
provisions governing the award of monetary benefits. 

An evaluation in excess of 10 percent for low back pain with 
lumbar strain and pain of pelvis, left leg, and left hip, 
from July 7, 1998, to May 19, 1999, is denied.  

An evaluation in excess of 20 percent for low back pain with 
lumbar strain and pain of pelvis, left leg, and left hip, 
since May 20, 1999, is denied.  




		
	JEFF MARTIN
	Member, Board of Veterans' Appeals

 

